Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Applicant's amendments filed 17 May 2022. Claims 1-20 were previously pending. Claims 1-20 have been amended according to Applicant’s amendments. No claims have been added or cancelled. Accordingly, claims 1-20 remain pending and are under consideration.
As claim 9 has been amended to address the previously noted informality, the objection to claim 9 has been withdrawn.

Response to Arguments
Applicant’s arguments, see remarks page 9, filed 17 May 2022, with respect to the rejection of claim 12 under 35 USC 112(b) have been fully considered and are persuasive.  Accordingly, the rejection of claim 12 under 35 USC 112(b) has been withdrawn
Applicant’s arguments, see remarks pages 9 and 10, filed 17 May 2022, with respect to the rejection of claims 1, 2, 5, 8-15, 18, and 20 under 35 USC 102(a)(1) and claims 3, 4, 6, 7, 16, 17 and 19 under 35 USC 103 have been fully considered and are persuasive.  Accordingly, the rejection of claims 1, 2, 5, 8-15, 18, and 20 under 35 USC 102(a)(1) and claims 3, 4, 6, 7, 16, 17 and 19 under 35 USC 103 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record: (1) Somech et al (2020/0301829 A1) teaches dynamic capacity allocation in a RAID environment using a storage stripe score among a plurality of stripes and responsive to the difference between the largest stripe score and the smallest stripe score being less than a threshold value, reallocates free capacity from a donator stripe to a receiver stripe, (2) Gong et al (US 10,146,624 B1) teaches the detection and redistribution of non-uniform distribution of RAID extents across multiple storage drives to prevent the distribution of RAID extents across the storage drives from becoming overly non-uniform, and (3)  Klemm et al (US2013/0145091 A1) which teaches a method for dynamically balancing the allocation of data among a plurality of RAID storage devices wherein at least one of the RAID storage devices is of a different type than at least one other of the plurality of RAID storage devices including determining a usage factor used for balancing data.
However, they do not teach the combination of: creating a new stripe in a storage system which comprises multiple storage devices, comprising: determining a balance index of a first storage device in the multiple storage devices, wherein the balance index indicates a relationship between the state distribution of a first set of stripes which have been allocated for use in the first storage device and the state distributions of other sets of stripes which have been allocated for use in other ones of the storage devices in the multiple storage devices; determining, according to attributes of the first storage device in the multiple storage devices, an influence factor for the balance index of the first storage device in the multiple storage devices; selecting, based at least in part on the determined balance index and the determined influence factor, one of the storage devices from the multiple storage devices for creating the new stripe; and adding one extent in the selected storage device to the new stripe; wherein the balance index of the first storage device is determined based at least in part on correlations between the first storage device and each of one or more of the other ones of the storage devices in the multiple storage devices, the correlation between the first storage device and a given other one of the storage devices in the multiple storage devices being based at least in part on a number of stripes in the storage system that utilize both the first storage device and the given other storage device, as recited in independent claims 1, 14, and 20.
Dependent claims 2-13 and 15-19 depend from and are allowable for at least the same reasons recited above including all the limitations of the allowable base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        
/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137